DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed August 27, 2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-11, 13-15, 18 and 24-28 are allowed (respectively renumbered 1-12, 16, 17, 13-15 and 18-19).
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art fails to anticipate or render obvious assigning on and off states to the fault patches based at least in part on a likelihood metric, wherein the on state indicates existence of one of the fault patches 10and the off state indicates non-existence of one of the fault patches, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, the closest prior art fails to anticipate or render obvious assign on and off states to the fault patches based at least in part on a 30likelihood metric, wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches, in combination with all other limitations as claimed by Applicant.
claim 18, the closest prior art fails to anticipate or render obvious assign on and off states to the fault patches based at least in part on a likelihood metric, wherein the on state indicates existence of one of the fault patches 15and the off state indicates non-existence of one of the fault patches, in combination with all other limitations as claimed by Applicant.
	Regarding claim 27, the closest prior art fails to anticipate or render obvious assigning on and off states to the fault patches using throw information from 5implicit function values computed on the mesh, wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lepage et al. in U.S. Patent Publication 2013/0238297 teaches “A method can include providing a mesh of a geologic environment that includes conformable sequences and an unconformity; interpolating an implicit function defined with respect to the mesh to provide values for the implicit function; and identifying an iso-surface based on a portion of the values where the iso-surface represents the unconformity as residing between two of the conformable sequences” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.